 


               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION
 

UNITED STATES OF AMERICA                        )
                                                )
                                                )     Case No. 2:03CR10069
                                                )
v.                                              )            ORDER
                                                )
BILLY WAYNE PAGE,                               )     By: James P. Jones
                                                )     United States District Judge
                 Defendant.                     )

      For the reasons set forth in the Opinion accompanying this Final Order, it is

ORDERED that the defendant’s Motion to Vacate, Set Aside, or Correct Sentence

pursuant to 28 U.S.C.A. § 2255 is DISMISSED WITHOUT PREJUDICE as

successive; and the clerk will close the § 2255 action. Based upon a finding that

the defendant has not made the requisite showing of denial of a substantial right, a

certificate of appealability is DENIED.

                                              ENTER: November 29, 2018

                                              /s/ James P. Jones
                                              United States District Judge




                                           
 
